DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/6/2019 was considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pushkarshky et al. (US 2012/0068001) further in view of Kitaoka et al. (US 5,301,059).
Regarding Claim 21, Pushkarshky discloses a method of forming a multi-wavelength beam output (Fig. 2, 210), the method comprising:
beams emitted by a plurality of emitters (Fig. 2, 218A, 218B, 218C, 218N, Paragraph 0033) each to a unique wavelength emitters (Fig. 2, 220A, 220B, 220C, 220N, Paragraph 0033) and
transmitting the beams to a combining dispersive element (Fig. 2, combiner 222 is a transmissive diffraction grating, Paragraph 0033), the combining dispersive element combining the stabilized beams into the multi-wavelength beam output (Fig. 2, output beam 212, Paragraph 0033).

However Kitaoka, in the same field of endeavor, teaches 
stabilizing beams emitted (Fig.7, 601, Col. 9, lines 1-37) by introducing each beam to a stabilizing dispersive element (Fig.7, diffraction grating 606, Col. 9, lines 1-37) that (i) reflects a portion of the beam back to its emitter to stabilize (Fig.7, Col. 9, lines 38-54, a portion of the light is reflected by 606 and back toward 608) the beam and (ii) transmits the stabilized beam (Fig.7, beam is emitted from 606 to lens 604, Col. 9, lines 1-37) for the purpose of maintaining wavelength stability.
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to have the method of Pushkarshky with the stabilizing beams emitted by introducing each beam to a stabilizing dispersive element that (i) reflects a portion of the beam back to its emitter to stabilize the beam and (ii) transmits the stabilized beam, of Kitaoka, for the purpose of maintaining wavelength stability.
Regarding Claims 22 and 31, Pushkarshky in view of Kitaoka discloses as is set forth above and Kitaoka further discloses wherein, for each emitted beam, the stabilizing dispersive element comprises a grating (Fig.7, diffraction grating 606, Col. 9, lines 1-37), a chirped grating, a surface grating (Fig.7, diffraction grating 606, Col. 9, lines 1-37), a volume grating, a transmission grating, or a prism.
Regarding Claims 23 and 32, Pushkarshky in view of Kitaoka discloses as is set forth above and Kitaoka further discloses wherein for each emitted beam, the 
Regarding Claims 24 and 33, Pushkarshky in view of Kitaoka discloses as is set forth above and Pushkarshky further discloses wherein the combining dispersive element comprises a grating (Fig. 2, combiner 222 is a transmissive diffraction grating, Paragraph 0033), a chirped grating, a surface grating, a volume grating, a transmission grating (Fig. 2, combiner 222 is a transmissive diffraction grating, Paragraph 0033), or a prism.
Regarding Claims 25 and 34, Pushkarshky in view of Kitaoka discloses as is set forth above and Pushkarshky further discloses wherein the combining dispersive element comprises a diffraction grating (Fig. 2, combiner 222 is a transmissive diffraction grating, Paragraph 0033).
Regarding Claims 26 and 35, Pushkarshky in view of Kitaoka discloses as is set forth above and Kitaoka further discloses wherein each of the beam emitters comprises a diode laser (Col. 1, lines 6-10).
Regarding Claim 27, Pushkarshky in view of Kitaoka discloses as is set forth above and Kitaoka further discloses wherein further comprising collimating each beam after emission thereof by its beam emitter (Fig.7, collimating lens 602 is after the emitter 601, Col. 9, lines 1-37).
Regarding Claim 28, Pushkarshky in view of Kitaoka discloses as is set forth above and Pushkarshky further discloses wherein transmitting the stabilized beams to the combining dispersive element comprises converging the stabilized beams toward the combining dispersive element (Fig. 2, collimated laser beams 220A, 220B, 220C, 
Regarding Claim 29, Pushkarshky in view of Kitaoka discloses as is set forth above and Pushkarshky further discloses wherein the multi-wavelength beam output is transmitted away from the beam emitters (Fig. 2, collimated laser beams 220A, 220B, 220C, 220N, are transmitted away from beam emitters 218A, 218B, 218C, 218N, Paragraphs 0033 and 0038).
Regarding Claim 30, Pushkarshky discloses a system for forming a multi-wavelength beam output (Fig. 2, 210), the system comprising:
a plurality of beam emitters (Fig. 2, 218A, 218B, 218C, 218N, Paragraph 0033) each emitting a beam, wherein within the wavelength, each beam, (having) a unique wavelength (Fig. 2, 220A, 220B, 220C, 220N, Paragraph 0033),
and a wavelength combiner comprising a combining dispersive element (Fig. 2, combiner 222 is a transmissive diffraction grating, Paragraph 0033) configured to receive the stabilized beams from the wavelength stabilizer and combine the stabilized beams into the multi-wavelength beam output (Fig. 2, output beam 212, Paragraph 0033).
Pushkarshky does not specifically disclose a wavelength stabilizer comprising, stabilizer each beam is stabilized to a wavelength via introduction to a stabilizing dispersive element that (i) reflects a portion of the beam back to its emitter to stabilize the beam and (ii) transmits the stabilized beam.
However Kitaoka, in the same field of endeavor, teaches 

Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to have the system of Pushkarshky with a wavelength stabilizer comprising, stabilizer each beam is stabilized to a wavelength via introduction to a stabilizing dispersive element that (i) reflects a portion of the beam back to its emitter to stabilize the beam and (ii) transmits the stabilized beam, of Kitaoka, for the purpose of maintaining wavelength stability.
Regarding Claim 36, Pushkarshky in view of Kitaoka discloses as is set forth above and Kitaoka further discloses wherein  further comprising, within the wavelength stabilizer, collimation optics for collimation of each beam after emission thereof by its beam emitter (Fig.7, collimating lens 602 is after the emitter 601, Col. 9, lines 1-37).
Regarding Claim 37, Pushkarshky in view of Kitaoka discloses as is set forth above and Pushkarshky further discloses wherein the combining dispersive element is positioned to transmit the multi-wavelength beam output away from the beam emitters (Fig. 2, output beam 212 from combiner 222 is away from beam emitters 218A, 218B, 218C, 218N, Paragraphs 0033 and 0038).
Regarding Claim 38, Pushkarshky in view of Kitaoka discloses as is set forth above and Pushkarshky further discloses wherein further comprising focusing optics within the wavelength combiner (Fig. 2, output beam 212 is directed to the focusing lens 236, 212 and 236 are both part of 210).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872